UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-4178


UNITED STATES OF AMERICA,

                        Plaintiff – Appellee,

          v.

HENRRY ARITA LOZANO,     a/k/a    Jerlin   Matamoros-Sosa,   a/k/a
Henry Losano,

                        Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:09-cr-00146-HEH-1)


Submitted:     October 21, 2014            Decided:   November 12, 2014


Before WYNN and FLOYD, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Caroline S.
Platt, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Mary E. Maguire,
Assistant Federal Public Defender, Alexandria, Virginia, for
Appellant. Stephen David Schiller, Assistant United States
Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Henrry Arita Lozano appeals his sentence of eighteen

months’ imprisonment imposed upon revocation of his supervised

release.      Lozano’s      counsel    has    filed   a   brief   pursuant   to

Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious grounds for appeal but questioning whether

the   sentence    imposed     is    plainly    unreasonable.        Lozano   was

advised of his right to file a pro se supplemental brief, but he

did not file one.        The Government did not file a brief.                 We

affirm.

           We will affirm a sentence imposed after revocation of

supervised release if it is within the statutory maximum and not

plainly unreasonable.         United States v. Crudup, 461 F.3d 433,

439-40 (4th Cir. 2006).            We first consider whether the sentence

is procedurally or substantively unreasonable.               Id. at 438.     In

this initial inquiry, our review concerning issues of fact and

the   exercise    of   discretion       is    more    deferential    than    the

reasonableness review accorded to Guidelines sentences.                 United

States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007).                  Only if

we find the sentence unreasonable must we decide whether it is

plainly so.      Id. at 657; see also United States v. Bennett, 698
F.3d 194, 200 (4th Cir. 2012).                While a district court must

explain its sentence, the court “need not be as detailed or

specific when imposing a revocation sentence as it must be when

                                        2
imposing     a     post-conviction         sentence.”          United      States     v.

Thompson, 595 F.3d 544, 547 (4th Cir. 2010).

            “A district court has broad discretion when imposing a

sentence     upon    revocation       of       supervised      release.”         United

States v.    Webb,     738 F.3d 638,     640    (4th    Cir.    2013).        In

exercising such discretion the court “is guided by the Chapter

Seven policy statements in the federal Guidelines manual, as

well as the statutory factors applicable to revocation sentences

under 18 U.S.C. §§ 3553(a), 3583(e).”                     Id. at 641.          “Chapter

Seven instructs that, in fashioning a revocation sentence, ‘the

court should sanction primarily the defendant’s breach of trust,

while taking into account, to a limited degree, the seriousness

of   the   underlying       violation    and     the    criminal     history    of   the

violator.’” Id. (quoting U.S. Sentencing Guidelines Manual ch.

7, pt. A(3)(b) (2012)).

            The record reflects that in imposing the sentence, the

district court properly focused on Lozano’s breach of trust.

The court also cited the need for deterrence, considered the

applicable       sentencing     factors,       and     adequately      explained     the

chosen sentence, which was within the statutory maximum.                              We

therefore        conclude     that      the      sentence      was      not    plainly

unreasonable.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

                                           3
We therefore affirm the district court’s judgment.                               This court

requires that counsel inform Lozano, in writing, of the right to

petition    the   Supreme       Court    of       the   United      States     for   further

review.     If    Lozano      requests        that      a   petition      be    filed,     but

counsel believes that such a petition would be frivolous, then

counsel    may    move   in     this    court       for     leave    to     withdraw       from

representation.       Counsel’s motion must state that a copy thereof

was served on Lozano.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      this    court    and       argument        would      not   aid    the

decisional process.



                                                                                     AFFIRMED




                                              4